Citation Nr: 0027026	
Decision Date: 10/11/00    Archive Date: 10/19/00

DOCKET NO.  97-27 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to waiver of recovery of loan guaranty 
indebtedness in the amount of $12,856.86, plus accrued 
interest.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1973 
to July 1982.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Houston, Texas Department of Veterans 
Affairs (VA) Regional Office's Committee on Waivers and 
Compromises (RO Committee).  

The Board has remanded this case on two occasions, in 
February and October 1999, for the purpose of scheduling a 
hearing.  In October 1999 the case was specifically remanded 
for a hearing before the Board.  In June 2000, a hearing was 
held before a travel Veterans Law Judge, and the case has 
since been returned to the Board for further appellate 
review.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

During the May 2000 hearing the veteran and his 
representative contended that the veteran did not receive 
proper notice that he owed the debt in question, contending 
that he was not actually notified of the debt until almost 10 
years after his home was foreclosed upon.  Transcript, p. 8.  

They contended that the home loan guaranty division did not 
send notice to his most recent address, but only to his last 
known address in accordance with the home loan guaranty, in 
spite of the fact that a more current address was available 
in the VA computer system.  Tr., pp. 10-11.  

In this regard, the Board notes that the 1995 notice of 
indebtedness is not on file.  The most recent previous notice 
of indebtedness is dated in March 1987, and is addressed to 
the veteran at the residence which had been foreclosed upon 
in March 1986.  

The Board notes that there are communications from the 
veteran indicating that he was residing at an address in 
March 1987, different from the one listed on the RO 
Committee's March 1987 notice.  More specifically, the record 
reveals communications from the veteran as early as March 
1986, indicating that his address had changed and that he was 
no longer at the residence which had been foreclosed upon.  
Therefore, it appears that the March 1987 notice of 
indebtedness may have been sent to the incorrect address.  

Finally, they generally questioned the validity of the debt, 
indicating that VA had never adequately explained to the 
veteran how it had determined the amount of his debt.  Tr., 
p. 8.  

Thus, it appears that the validity of the debt has been 
brought into question.  Whether the veteran's debt is valid 
is an issue that has not been adjudicated by the RO 
Committee.  

The Court, in Schaper v. Derwinski, 1 Vet. App. 430 (1991), 
decided that when the validity of a debt is challenged by an 
appellant, a threshold determination must be made on that 
question prior to a decision on waiver of indebtedness.  The 
Board finds that the veteran's dispute as to whether he is 
legally obligated to VA for the VA loan indebtedness is a 
specific challenge to the validity of the creation of the 
debt.  See Transcript, pp. 8-11 (June 15, 2000).  



With respect to that question, it should be determined: (1) 
Whether the loan indebtedness is valid and enforceable 
against the veteran under the legal theory of indemnity, and 
if not, (2) whether the loan indebtedness is valid and 
enforceable against the appellant under the legal theory of 
subrogation.  VA may seek reimbursement from an appellant-
obligor under either theory.  38 C.F.R. § 36.4323 (1996); 
Berotti v. West, 11 Vet. App. 193, 197-198 (1998).  

Pending adjudication and development of the issue of the 
validity of the debt, the Board must defer consideration of 
the waiver issue.  In this fact situation, these claims are 
inextricably intertwined because the outcome of the validity 
claim may affect the merits and outcome of an adjudication of 
the waiver of recovery claim.  See Parker v. Brown, 7 Vet. 
App. 116 (1994); Babchak v. Principi, 3 Vet. App. 466 (1992); 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Therefore, in order to afford the veteran his full due 
process rights, the Board is deferring adjudication of the 
issue on appeal pending a remand of the case to the RO 
Committee for further development as follows: 

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

2.  The RO Committee should refer the 
case to the Regional Counsel for an 
opinion and detailed explanation as to 
whether VA has an enforceable claim 
against the veteran to collect the debt, 
under either indemnity or subrogation 
under applicable provisions of the United 
States Code, the Code of Federal 
Regulations and other Federal and/or 
State laws.  


If it should be found that VA's right to 
recovery is based solely on subrogation 
in a post-foreclosure action to collect 
the deficiency, the opinion should 
include consideration of any applicable 
statute of limitations. 

Also, adequacy of due process pertaining 
to the foreclosure sale must be 
considered, as well as the veteran's 
allegations that he was not properly 
notified of his indebtedness.  

An assessment of how the debt of 
$12,856.86 was calculated should also be 
included in the determination.  A copy of 
the Regional Counsel's opinion should be 
furnished to the veteran.  Another copy 
should be associated with the veteran's 
claims folder and the loan guaranty 
folder.

3.  The RO Committee should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed, and if it has not been so 
completed, the RO Committee should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).  

4.  Thereafter, the RO Committee should 
adjudicate the issue of whether the debt 
at issue was properly created.  The 
veteran should be provided with 
notification of that determination, and 
of the procedure for appealing the 
finding, if not in his favor.  

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the RO Committee should issue a 
supplemental statement of the case containing all applicable 
criteria pertinent to the appellant's claim.  A reasonable 
period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until he is notified by the RO Committee.  



		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

